JUSTICE RYAN delivered the opinion of the court: This case arose out of proceedings against G.B., a minor, upon a petition for an order to show cause why he should not be held in contempt of court for failure to obey an order to attend school. On December 1, 1978, a petition was filed pursuant to the Juvenile Court Act (Ill. Rev. Stat. 1977, ch. 37, par. 701—1 et seq.) alleging that G.B. was an habitually truant minor otherwise in need of supervision and that it would be in the best interest of the minor and the public that he be adjudged a ward of the court. On February 7, 1979, G.B. admitted the allegations of the petition and agreed to a continuance under supervision conditioned upon an order that he attend school. The minor did not attend school as directed and was found in contempt of court. As a consequence of that finding of contempt, G.B. was placed on “probation” for one year beginning on May 31, 1979. He was ordered to serve 19 days at the Champaign County Youth Detention Center and pay court costs of $114.10, and was again ordered to attend school. No appeal was taken from that order. The period of detention was served; however, no payment of the amount assessed as costs was made. On October 3, 1979, a second contempt petition was filed, alleging the continued truancy of the minor and seeking a second order to show cause why G.B. should not once again be held in contempt. On December 12,1979, the minor stipulated to the allegations of this second petition and was again held to be in contempt of court. A petition to vacate the stipulation was dismissed, and on January 21, 1980, the court again placed the minor on probation for a period of one year, ordered that he be held at the detention center for 60 days, and again ordered G.B. to pay court costs of $114.10. The trial court allowed the minor to post bond pending appeal of this second adjudication of contempt. The appellate court held that the contempt finding was for criminal contempt and that while a court possesses inherent power to enforce its orders through contempt proceedings, which may include imposing a sentence of probation, the focus of criminal contempt is punishment, not rehabilitation. Consequently, the appellate court held that the trial court abused its discretion in placing the minor on probation in this case. Further, the appellate court held that only those costs attributable to the contempt proceedings could properly be assessed against the minor. The order placing G.B. on probation was reversed and the cause remanded for further proceedings, including a determination of costs properly chargeable to the minor. (88 Ill. App. 3d 64, 69.) We granted the State’s petition for leave to appeal (73 Ill. 2d R. 315). The minor argues in this appeal that since he was alleged to be a minor otherwise in need of supervision under the Act (Ill. Rev. Stat. 1977, ch. 37, par. 702—3) and, consequently, not subject to a dispositional order of probation (see Ill. Rev. Stat. 1977, ch. 37, par. 705—2(1)(b)), the court lacked the authority to accomplish indirectly, by way of contempt, that which it could not do directly under the Act. We are not persuaded by this argument. G.B. was not placed on probation pursuant to a dispositional order under section 5—2(1)(b) (Ill. Rev. Stat. 1977, ch. 37, par. 705—2(1)(b)). On February 7, 1979, the cause came on for hearing on the petition filed December 1, 1978, which alleged that G.B. was a minor otherwise in need of supervision. Pursuant to section 4—7 (Ill. Rev. Stat. 1977, ch. 37, par. 704—7), the cause was continued by agreement upon the specific condition that he attend school. The contempt proceedings initiated March 5, 1979, were filed because of a violation of this interim order, the validity of which has not been challenged by the parties to this appeal. This, therefore, is not a case governed by the Juvenile Court Act. Rather, the propriety of placing this minor on probation depends upon the court’s power to impose punishment for contempt for the violation of its order. Courts have the inherent power to enforce their orders by way of contempt. (People v. Javaras (1972), 51 Ill. 2d 296, 299; People v. Bloom (1966), 35 Ill. 2d 255, 258, rev'd on other grounds (1968), 391 U.S. 194, 20 L. Ed. 2d 522, 88 S. Ct. 1477; People v. Loughran (1954), 2 Ill. 2d 258, 262; People ex rel. Rusch v. Enger (1936), 364 Ill. 464, 466.) The power to punish for contempt does not depend on constitutional or legislative grant. Because the power to enforce court orders through contempt proceedings inheres in the judicial branch of the government, the legislature may not restrict its use. In re Baker (1978), 71 Ill. 2d 480, 484; People ex rel. Rusch v. White (1929), 334 Ill. 465. Prior to January 1, 1974, a minor who violated an order of the court could be dealt with as a delinquent; however, after that date, a minor who violated a court order issued under the Juvenile Court Act could only be treated as a minor otherwise in need of supervision. (Ill. Rev. Stat. 1977, ch. 37, pars. 702—2(b), 702—3(d).) Prior to January 1, 1974, a minor who violated a lawful court order as a delinquent could be put on probation under section 5—2(1)(a) of the Act (Ill. Rev. Stat. 1973, ch. 37, par. 705—2(1)(a)). After January 1, 1974, a minor who violated a lawful order of the court as a minor otherwise in need of supervision could not be placed on probation under the Act, since probation, as such, is not one of the authorized dispositions for such minors under section 5—2(1)(b) of the Act (Ill. Rev. Stat. 1977, ch. 37, par. 705—2(1)(b)). In In re Baker this court held that the provisions of the Act did not deprive the court of its authority to enforce its orders by use of its contempt power. The court, in that case, discussed the amendments effective January 1, 1974, and stated: “It is equally clear that the amendments did nothing to deprive the circuit courts of the use of their contempt powers to enforce supervision orders.” In re Baker (1978), 71 Ill. 2d 480, 484. We also find In re Baker helpful in deciding whether a sentence of probation may be appropriately imposed as punishment upon one found to be in contempt of court for violation of a lawful order. In that case the court held the minor in contempt for violating the court’s order of supervision adjudging her a delinquent and placed her on probation. The minor contended that the same result — placing her on probation with the Department of Children and Family Services — could have been accomplished by proceeding under the Act instead of using the contempt power of the court. This court stated: “Since the contempt power exists and there is a factual basis for that holding, the order cannot be said to be erroneous simply because an alternative route to the same objective was available. The trial court made a specific finding that the alternative remedy was without sufficient deterrent effect,’ and respondent has presented nothing which convinces us of any impropriety in that finding.” (In re Baker (1978), 71 Ill. 2d 480, 485.) Thus, finding a minor in contempt and placing the minor on probation as punishment for contempt have been approved by this court as an alternate procedure to those provided for in the Act in dealing with minors who contumaciously violate lawful court orders. However, in In re Baker the trial court, because of the contempt finding, adjudicated the minor a delinquent. Following the amendment effective January 1, 1974, the definition of “delinquent,” as found in section 2—2 of the Act (Ill. Rev. Stat. 1977, ch. 37, par. 702—2), includes only those who violate statutory authority. Therefore, this court held that the trial court in In re Baker could not use a contempt finding for violating a court order as a basis of an adjudication of delinquency under the Act. This court, however, affirmed the trial court insofar as the contempt order and the order placing the minor on probation were concerned, but reversed the adjudication of delinquency. Thus, in In re Baker the use of the contempt power and the imposition of the sentence of probation were approved as an appropriate disposition of a minor who violated the orders of the court issued pursuant to the Juvenile Court Act. The minor argues in this case that probation is not appropriate because the violation constituted criminal contempt, which, he contends, should provoke an order imposing punishment upon the contemnor. It is argued that the purpose of probation is rehabilitation and not punishment. Therefore the minor contends a sentence of probation should not be imposed for criminal contempt. We do not agree with this reasoning. Under the Unified Code of Corrections, probation is provided as an authorized sentence for a criminal offense. (Ill. Rev. Stat. 1979, ch. 38, pars. 1005—5—3, 1005—6—1.) We see no reason why it should not also be an authorized penalty imposed upon one found guilty of criminal contempt. Our constitution provides: “All penalties shall be determined both according to the seriousness of the offense and with the objective of restoring the offender to useful citizenship.” (Ill. Const. 1970, art. I, sec. 11.) This constitutional direction is not limited to penalties for violations of criminal law, but applies to all penalties, which would include those imposed for criminal contempt. We do not agree that the only punishment authorized for criminal contempt is a fine or incarceration. Although probation may be intended as a reforming discipline and as a means of restoring offenders to society, affording them another opportunity through clemency (see 15 Ill. L. & Prac. Criminal Law §818 (1968)), it is, nonetheless, a form of punishment. Punishment is not necessarily imposed for retribution purposes only, but in itself may be rehabilitative in that its imposition will have a deterrent effect upon future misconduct of the recipient, thereby discouraging future violations of the law or orders of the court. Thus, it is appropriate to impose a sentence of probation upon one found guilty of criminal contempt, as well as upon one sentenced for a violation of the criminal code. If the court, the dignity of which has been offended through a violation of its orders, feels that a mild rehabilitative form of punishment available through a sentence of probation is appropriate, both to punish and to discourage the offender from offending the dignity of the court in the future, such a determination should not be reversed unless it constitutes an abuse of judicial discretion. This holding is in accord with the few decisions on the subject from other jurisdictions. See Evans v. Unruh (1961), 79 S.D. 53, 107 N.W.2d 917; Lathrop v. Lathrop (1959), 57 N.J. Super. 532, 155 A.2d 106. The next question presented by the minor is whether the court, as punishment for contempt for the violation of the probation order, may impose incarceration when, under the Juvenile Court Act, the court is not authorized to incarcerate a minor for violating an order of the court (Ill. Rev. Stat. 1977, ch. 37, par. 705—2(1)(b)). The minor’s argument here does not appear consistent with his previous argument to the effect that probation is not an appropriate sentence for violation of a contempt order because, as the minor argued, probation is rehabilitative and not punitive, and a contempt should be punished by fine or incarceration. We hold that the court could impose incarceration for contempt in this case. We find that the facts before us justify the imposition of a 60-day detention in the Champaign County Youth Detention Center. As a condition of the supervision order entered February 7, 1979, besides ordering the minor to attend school, the court also directed that the minor be taken on a tour of the Champaign County Youth Detention Center. The minor violated the terms of this supervision order by not attending school, and on May 31, 1979, the court entered its first contempt order and placed him on probation. As a condition of the probation sentence, the minor was directed to serve 19 days at the Champaign County Youth Detention Center. On October 31, 1979, another petition for a rule to show cause was filed alleging that the minor had failed to attend school since September 4, and that he had not reported to his probation officer since August 22, 1979, although he had been ordered to report weekly. It is obvious that the tour of the detention facilities, as required by the first order of the court, and the sentence of 19 days at those facilities, as required by the second order of the court, were not sufficiently impressive punishment to convince the minor that court orders must be obeyed. The record discloses the judge’s serious concern for the welfare of the minor. Before imposing the 60-day sentence, the judge had a lengthy discussion with the minor and indicated that despite the failure of the minor to cooperate and the lack of success in dealing with the minor on the previous occasions, the judge was not going to give up. Just as this court noted in In re Baker that the trial court apparently felt that the alternate remedy provided by the court was without sufficient deterrent effect (In re Baker (1978), 71 Ill. 2d 480, 485), it is also obvious that the court in this case was aware that its previous orders had not had the desired effect of convincing the minor that he must obey the lawful orders of the court. The trial court, therefore, in the exercise of its discretion, increased the severity of the penalty and ordered the 60-day detention. In the exercise of the court’s inherent power to punish for contempt, it may provide such reasonable punishment as it determines is required. (People ex rel. Rusch v. Enger (1936), 364 Ill. 464, 466-67; 17 Am. Jur. 2d Contempt §105 (1964).) Under the facts which confronted the trial judge when the 60-day sentence to the detention facility was imposed as a condition of the sentence of probation, it cannot be said that such a sentence constituted an abuse of discretion. The validity of the appellate court’s decision concerning costs has not been raised in this court. The appellate court judgment is affirmed in that respect. The judgment of the appellate court is reversed insofar as it reverses the probation order and the sentence of 60 days’ incarceration. The cause is remanded to the circuit court of Champaign County for further proceedings consistent with this opinion. Affirmed in part and reversed in part, and remanded.